Exhibit AMENDMENT No. 5, dated as of June 17, 2008 (“Amendment”), executed in connection with the Credit Agreement, dated as of November 23, 2005, and entered into by and among MTM Technologies, Inc., a New York corporation ("MTM"), MTM Technologies (US), Inc., a Delaware corporation ("MTM-US"), MTM Technologies (Massachusetts), LLC, a Delaware limited liability company ("MTM-MA") and Info Systems, Inc., a Delaware corporation ("ISI", MTM, MTM-US, MTM-MA and ISI being collectively, the "Borrowers" and each a "Borrower"); Columbia Partners, L.L.C. Investment Management, as Investment Manager; and National Electrical Benefit Fund, as Lender (as amended or modified, the “Credit Agreement”).Terms which are capitalized in this Amendment and not otherwise defined shall have the meanings ascribed to such terms in the Credit Agreement WHEREAS, the Borrowers have requested that (i) the Lender make an additional advance to the Borrowers under the Credit Agreement in an amount equal to Three Million Dollars ($3,000,000) (the “Additional Advance”), and (ii) Investment Manager and Lender consent to and approve the incurrence by MTM of certain unsecured subordinated indebtedness to Constellation Venture Capital II, L.P., CVC II Partners, LLC, The BSC Employee Fund VI, L.P. and/or Constellation Venture Capital Offshore II, L.P., in the aggregate principal amount up to $500,000, and the issuance of warrants in connection therewith (collectively, the “Constellation Debt”), and waive certain terms of the Credit Agreement in relation to such request for consent; WHEREAS, the Lender is willing to make such Additional Advance, and the Investment Manager and the Lender are willing to consent to the incurrence of the Constellation Debt; but only on the condition that the Credit Agreement be amended as set forth in this Amendment. WHEREAS, the Borrowers are willing to amend the Credit Agreement as set forth in this Amendment in order to induce the Lender to make the Additional Advance and to induce the Investment Manager and the Lender to consent to the incurrence of the Constellation Debt. NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section One. Consent and Waiver.At the request of Borrowers, each of Investment Manager and Lender hereby (a) consents to and approves of the incurrence by MTM of the Constellation Debt, on terms and conditions substantially as set forth in the Subordinated Promissory Notes attached hereto as Schedule I (collectively, the “Constellation Notes”) and the warrants to purchase stock as set forth in the Constellation Notes, to fund working capital needs of the Borrower, (b) agrees that the subordination terms set forth in the Constellation Notes shall satisfy the requirement for a subordination agreement, and (c) consents to and approves of payments being made under the Constellation Notes in accordance with the subordination terms set forth therein. Section Two.
